I dissent. We have in this case not only the fact that the certificate of acknowledgment to this deed is prima facie
evidence of its execution, but we have the testimony of Mr. Graves, who drew the deed, and of Mr. Ruple, who had charge of this transaction for the Meenk Lumber Co., and of Mr. Meenk, that the deed was complete in all respects, including a description of the Rose addition property. Mr.  Mrs. Lohnes, grantors, were the only ones to testify the deed was in blank, when signed by them. The respondents did not overcome the prima facie evidence established by the deed itself. *Page 260